665 S.E.2d 369 (2008)
GARLAND
v.
The STATE.
No. A06A1698.
Court of Appeals of Georgia.
June 27, 2008.
Clark & Clark, David I. Clark, Ellijay, for appellant.
Joe W. Hendricks, Jr., Dist. Atty., for appellee.
MIKELL, Judge.
In Garland v. State, 283 Ga.App. 622, 642 S.E.2d 320 (2007), we affirmed Mack Garland's conviction for armed robbery and other crimes. Id. at 624-625(3), 642 S.E.2d 320. We also held that the trial court did not err when it denied Mack Garland's motion for the appointment of new counsel for purposes of appeal. Id. at 626(6), 642 S.E.2d 320. On writ of certiorari, the Supreme Court of Georgia reversed this portion of our decision, *370 holding that Garland was "constitutionally entitled to the appointment of conflict-free counsel to represent him on appeal," and remanding the case to the trial court "to consider [his] allegation of ineffective assistance under the representation of new counsel." Garland v. State, 283 Ga. 201, 205, 657 S.E.2d 842 (2008). We hereby adopt the Supreme Court's opinion as our own, reverse the trial court's denial of Garland's motion for the appointment of new counsel, and remand the case for further proceedings.
Judgment reversed and case remanded with direction.
BLACKBURN, P.J., and ADAMS, J., concur.